J-S17029-22

                                  2022 PA Super 193

    IN THE INTEREST OF: J.C.                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: J.C.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 2114 EDA 2021

                Appeal from the Order Entered August 19, 2021
      In the Court of Common Pleas of Monroe County Juvenile Division at
                        No(s): CP-45-JV-0000171-2019


BEFORE: BOWES, J., LAZARUS, J., and STABILE, J.

OPINION BY LAZARUS, J.:                             FILED NOVEMBER 17, 2022

        J.C. appeals from the dispositional order, entered in the Court of

Common Pleas of Monroe County, after J.C. made an admission to the crime

of corruption of minors (COM)1 and was placed on one year of probation.

Because a “child,” as defined by the Juvenile Act,2 is incapable of committing

a crime that applies only to adult perpetrators, we are constrained to vacate

and reverse.

        On August 17, 2019, Officer John P. Bohman, of the Pocono Mountain

Regional Police Department, executed an affidavit of probable cause seeking




____________________________________________


1   18 Pa.C.S.A. § 6301(a)(1)(i).

2   See 42 Pa.C.S.A. §§ 6301, et seq.
J-S17029-22



an arrest warrant for then-fifteen-year-old J.C. (born 4/04).3 The affidavit

alleged that J.C. had committed the delinquent acts of aggravated indecent

assault without consent,4 indecent assault without consent of other,5 and open

lewdness.6 The allegations stemmed from accusations made by A.A., a 14-

year-old fellow high school classmate of J.C.’s. A.A. alleged that on May 8,

2019, J.C. touched her breasts and digitally penetrated her vagina without her

consent while the two were riding on an after-school bus.         Alleged video

surveillance from the bus, on the date in question, was erased by the school

district during a software update.7

        A.A. reported the incident to the principal of her high school, who then

contacted the school’s dean of students (Dean) and directed the Dean to meet

with A.A. N.T. Suppression Hearing, 6/12/20, at 12-13. The Dean met with

A.A., who detailed the events that occurred on the school bus, telling him that

J.C. had “touched her in inappropriate and unwanted ways.”       Id. at 13, 23.


____________________________________________


3 For confidentiality reasons, we do not provide the exact birthdate of a minor.
See Superior Court Internal Operating Procedure 424(A) (confidentiality
issues regarding identification of minors in circulating Court decisions).

4   18 Pa.C.S. § 3125(A)(1).

5   Id. at § 3126(A)(1).

6   Id. at § 5901.

7 The Dean of Students at J.C. and A.A.’s high school testified he viewed the
video footage from the bus on the day of the alleged incident. N.T.
Suppression Hearing, 6/12/20, at 23.


                                           -2-
J-S17029-22



The Dean then met8 with J.C., in the presence of the school’s assistant

principal, to determine whether J.C.’s conduct violated school policy. Id. at

13-16. In addition to giving an oral recitation of what occurred between him

and A.A. on the bus, J.C. also gave a written statement wherein he admitted

to the alleged acts, but claimed that A.C. gave her consent. Id. at 15-16.

Prior to giving his statements, J.C.’s parents were not notified and J.C. was

not administered his Miranda9 rights. Following his investigation, the Dean

concluded that a possible crime had been committed and contacted the

school’s resource officer to report the alleged incident. Id. at 20-21.

       On January 2, 2020, the Monroe County District Attorney’s Office filed a

petition alleging J.C.’s delinquency for the above-stated offenses.            On

February 18, 2020, J.C. filed a motion to suppress his oral and written

statements, claiming he had been subjected to a custodial interrogation

without first being advised of his Miranda rights or given an opportunity to

speak with his parents.         Following a hearing, the trial judge denied the

suppression motion finding:           (1) the school officials alone initiated the

investigation of J.C.; (2) the purpose of questioning J.C. was primarily to

determine whether a violation of school policy had occurred; and (3) the police
____________________________________________


8  The meeting took place in the assistant principal’s office. Id. at 17.
However, at the conclusion of the meeting, J.C. completed a Major Behavioral
Referral (Form), at the behest of the Dean, in the Dean’s office. The Form,
signed by a school district official and the student, details the infraction and
is entered into the school’s disciplinary system. Carbon copies are mailed to
the student’s family. Id. at 31-34.

9   Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -3-
J-S17029-22



neither participated in, coerced, dominated, or directed the school officials’

actions. See Order Denying Suppression Motion, 9/22/20, at 2. On July 1,

2021,10 J.C. filed a motion for dismissal, claiming that the Commonwealth’s

failure to provide the video surveillance was a Brady11 violation warranting

dismissal of his case, with prejudice.

        On July 7, 2021, J.C. executed a four-page written “admission colloquy

form,” admitting to COM, a first-degree misdemeanor. See Pa.R.J.C.P. 407.

After an adjudicatory hearing, during which the court conducted an oral

colloquy, the court accepted J.C.’s admission,12 finding that it was voluntarily
____________________________________________


10 Several continuances were granted, thus delaying J.C.’s adjudication. In
particular, J.C. requested continuances due to the resurgence of COVID-19 in
New York City, where he and his parents reside, his counsel’s inability to
schedule interviews due to “interstate travel protocols and . . . counsel’s
personal concerns about being at higher risk from COVID-19 due to being a
sufferer of asthma,” and J.C.’s mother’s contraction of COVID-19. Motion for
Continuance, 10/29/20, at ¶¶ 3-4. See also id., 11/30/20, at ¶ 4 (defense
requesting continuance due to J.C. contracting COVID-19); id., 4/28/21, at ¶
3 (continuance requested due to counsel contracting COVID-19). See also
Commonwealth’s Motion to Continue, 2/22/21 at ¶ 4 (Commonwealth noting
it was unable to contact A.A. or her family, who were necessary witnesses at
adjudicatory hearing).

11 See Brady v. Maryland, 373 U.S. 83, 87 (1963) (holding “the suppression
by the prosecution of evidence favorable to an accused upon request violates
due process where the evidence is material either to guilt or to punishment,
irrespective of the good faith or bad faith of the prosecution”).
12   Pursuant to Pennsylvania Rule of Juvenile Court Procedure:

        (a) Before the court can accept an admission, the court shall
        determine that the admission is knowingly, intelligently, and
        voluntarily made.
(Footnote Continued Next Page)


                                           -4-
J-S17029-22



made. See N.T. Adjudicatory Hearing, 7/7/21, at 18-28. In exchange for

J.C.’s admission, the Commonwealth agreed to nolle prosse all other charges.

The juvenile court ordered a Social Study Report be prepared pursuant to

Pa.R.J.C.P. 513(A).       See Pa.R.J.C.P. 120 (defining social study as “pre-

dispositional report, which summarizes important information concerning the

juvenile to aid the court in determining the disposition”). On August 19, 2021,

following a dispositional hearing, J.C. was adjudicated delinquent and ordered

to serve one year of probation13 and complete the following:     (1) perform 50

hours of community service; (2) provide a DNA sample and fingerprints; and




____________________________________________


       (b) As a part of this determination, the court shall ensure:

          (i) an attorney has reviewed and completed the admission
          colloquy with the juvenile pursuant to paragraph C; and

          (ii) there is a factual basis for the admission.

Pa.R.J.C.P. 407(1)(a-b) (emphasis added).          Here, the court stated the
following as the factual basis for J.C.’s admission: “this juvenile[, J.C.,] and
another juvenile[, A.A.,] were on a bus and there was sexual contact, which
the victim[, A.A.,] indicated [] was unwanted.” N.T. Adjudicatory Hearing,
7/7/21, at 28 (emphasis added). We note that the juvenile was never initially
alleged to have been delinquent of COM, but, rather, was alleged to have been
delinquent of the above-enumerated offenses. See supra at 2. However,
the Commonwealth later stated on the record that it was not moving on those
initial offenses, but was amending the delinquency petition to include COM.
See N.T. Adjudicatory Hearing, 7/7/21, at 30-31.

13J.C.’s probation was transferred to Kings County, New York, where his
parents reside.


                                           -5-
J-S17029-22



(3) undergo a Sexual Offender Evaluation.        The court further denied J.C.’s

motion to dismiss.14

       On August 30, 2021, J.C. filed a post-dispositional motion objecting to

the Sexual Offender Evaluation he was ordered to complete, the DNA sample

he was required to produce, and alleging a Brady violation due to the failure

to preserve the school bus surveillance video.        See Pa.R.J.C.P. 620.      The

motion was denied on September 17, 2021, following a hearing.

       J.C. filed a timely notice of appeal and court-ordered Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal.            J.C. presents the

following issues for our consideration:

       (1)    Whether the [j]uvenile [c]ourt abused its discretion in
              denying [J.C.’s] motion to suppress statement, where [J.C.]
              was a minor questioned by a school official who[,] while
              acting as an agent of the police, failed to administer
              Miranda warnings and contact [J.C.’s] parents prior to
              conducting a coercive custodial interrogation, in violation of
              [J.C.’s] constitutional rights against self[-]incrimination and
              to have counsel present during questioning, respectively[,]
              under the Fifth and Sixth Amendments to the United States
              Constitution, and Article [I], Section 9[,] of the
              Pennsylvania State Constitution[.15]

____________________________________________


14 In his post-dispositional motion, J.C. states that he withdrew his motion to
dismiss. See Post-Dispositional Motion, 8/30/21, at ¶ 9.

15 We note that because the filing of post-dispositional motions in juvenile
matters is optional, J.C. has not waived his claim regarding the failure to
suppress his pre-adjudication statement under Miranda, where he filed a pre-
adjudicatory suppression motion and also included it in his Pa.R.A.P. 1925(b)
statement. See Pa.R.J.C.P. 620, Comment (“When properly raised before or
during a hearing, a claim will be deemed preserved for appeal and the party
(Footnote Continued Next Page)


                                           -6-
J-S17029-22


       (2)    Whether the [j]uvenile [c]ourt abused its discretion in
              denying [J.C.’s] post[-]dispositional motion to vacate his
              guilty plea to [COM], which was a manifest injustice, where
              the Commonwealth failed to preserve video of the alleged
              incident, thereby prejudicing [J.C.’s] right to due process[.]

       (3)    Whether the [j]uvenile [c]ourt abused its discretion in
              ordering that [J.C.] undergo a sexual evaluation, where the
              juvenile was not adjudicated delinquent for [a] sexually[-]
              related felony or misdemeanor offense[.]

       (4)    Whether the [j]uvenile [c]ourt abused its discretion in
              ordering that a DNA sample be drawn from [J.C.] by law
              enforcement, where [J.C.] was not convicted of a felony
              offense, or the misdemeanor offenses of luring a child into
              a motor vehicle, 18 Pa.C.S.A. [§] 2910, or indecent assault,
              18 Pa.C.S.A. [§] 3125[.]

Juvenile’s Brief, at 5 (bold and italics added).

       Before we review J.C.’s claims, we sua sponte raise the issue of the

legality of his disposition based on whether the offense for which he was

adjudicated delinquent is a delinquent act within the jurisdiction of the juvenile

court. See Commonwealth v. Edrington, 780 A.2d 721, 723 (Pa. Super.

2001) (challenge to legality of sentence is non-waivable that court can raise

and address sua sponte); see also In re J.A., 107 A.3d 799, 809 n.11 (Pa.

Super. 2015) (questions of jurisdiction may be raised sua sponte) (citation

omitted).



____________________________________________


need not file a post-dispositional motion solely for the purpose of
preservation.”); see, e.g., Commonwealth v. Lord, 719 A.2d 306 (Pa.
1998) (any issues not raised in Rule 1925(b) statement will be deemed
waived). However, in light of our disposition, discussed infra, we need not
address this claim.


                                           -7-
J-S17029-22



       Our legislature has created a separate legal system for the adjudication

of juvenile offenders. In re Huff, 582 A.2d 1093, 1098 (Pa. Super. 1990);

see also 42 Pa.C.S § 6301(b)(2) (purpose of Juvenile Act is “to provide for

children committing delinquent acts programs of supervision, care and

rehabilitation[,] which provide balanced attention to the protection of the

community, the imposition of accountability for offenses committed and the

development of competencies to enable children to become responsible and

productive members of the community”) (emphasis added).

       The Juvenile Act (Act) grants jurisdiction to the juvenile court over

proceedings in which a child is alleged to be delinquent or dependent. Id. at

§ 6303. See Commonwealth v. J.H.B., 760 A.2d 27, 30 (Pa. Super. 2000)

(“The Juvenile Act . . . ‘encompasses the entire statutory scope of authority

and discretion of the juvenile court to exercise jurisdiction over children as

defined by the act.’”). In order to adjudicate a child delinquent, the juvenile

court16 must (1) determine that the juvenile has committed a delinquent

act and (2) determine that the juvenile requires treatment, supervision, or

rehabilitation. See In the Interest of M.W., 39 A.3d 958 (Pa. 2012). A

determination that a child has committed a delinquent act does not, on its

own, warrant an adjudication of delinquency. See id.

       The Act defines a “Child” as “[a]n individual who”:

____________________________________________


16 Notably, the Juvenile Court loses jurisdiction over an individual when they
attain the age of majority. See Commonwealth v. Taylor, 230 A.2d 1050,
1060 (Pa. 2020), citing In re Jones, 246 A.2d 356, 363 n.5 (Pa. 1968).

                                           -8-
J-S17029-22


      (1) is under the age of 18 years;

      (2) is under the age of 21 years who committed an act of
      delinquency before reaching the age of 18 years; or

      (3) is under the age of 21 years and was adjudicated dependent
      before reaching the age of 18 years, who has requested the court
      to retain jurisdiction and who remains under the jurisdiction of the
      court as a dependent child because the court has determined that
      the child is:

           (i) completing secondary education or an equivalent
           credential;

           (ii) enrolled in an institution which provides postsecondary
           or vocational education;

           (iii) participating in a program actively designed to promote
           or remove barriers to employment;

           (iv) employed for at least 80 hours per month; or

           (v) incapable of doing any of the activities described in
           subparagraph (i), (ii), (iii) or (iv) due to a medical or
           behavioral health condition, which is supported by regularly
           updated information in the permanency plan of the child.

Id. at § 6302 (emphasis added). Additionally, the Act defines a “Delinquent

Act” as:

      (1) [A]n act designated a crime under the law of this
      Commonwealth, or of another state if the act occurred in that
      state, or under Federal law, or an act which constitutes indirect
      criminal contempt under Ch. 62A (relating to protection of victims
      of sexual violence or intimidation) with respect to sexual violence
      or 23 Pa.C.S. Ch. 61 (relating to protection from abuse) or the
      failure of a child to comply with a lawful sentence imposed for a
      summary offense, in which event notice of the fact shall be
      certified to the court.

      (2) The term shall not include:

           (i) The crime of murder.

           (ii) Any of the following prohibited conduct where the child
           was 15 years of age or older at the time of the alleged


                                       -9-
J-S17029-22


       conduct and a deadly weapon as defined in 18 Pa.C.S. §
       2301 (relating to definitions) was used during the
       commission of the offense which, if committed by an adult,
       would be classified as:

              (A) Rape as defined in 18 Pa.C.S. § 3121
              (relating to rape).

              (B) Involuntary deviate sexual intercourse as
              defined in 18 Pa.C.S. § 3123 (relating to
              involuntary deviate sexual intercourse).

              (C) Aggravated assault as defined in 18 Pa.C.S.
              § 2702(a)(1) or (2) (relating to aggravated
              assault).

              (D) Robbery as defined in 18 Pa.C.S. §
              3701(a)(1)(i), (ii) or (iii) (relating to robbery).

              (E) Robbery of motor vehicle as defined in 18
              Pa.C.S. § 3702 (relating to robbery of motor
              vehicle).

              (F) Aggravated indecent assault as defined in 18
              Pa.C.S. § 3125 (relating to aggravated indecent
              assault).

              (G) Kidnapping as defined in 18 Pa.C.S. § 2901
              (relating to kidnapping).

              (H) Voluntary manslaughter.

              (I) An attempt, conspiracy or solicitation to
              commit murder or any of these crimes as
              provided in 18 Pa.C.S. § 901 (relating to criminal
              attempt), 902 (relating to criminal solicitation)
              and 903 (relating to criminal conspiracy).

       (iii) Any of the following prohibited conduct where the child
       was 15 years of age or older at the time of the alleged
       conduct and has been previously adjudicated delinquent of
       any of the following prohibited conduct which, if committed
       by an adult, would be classified as:

              (A) Rape as defined in 18 Pa.C.S. § 3121.

              (B) Involuntary deviate sexual intercourse as
              defined in 18 Pa.C.S. § 3123.

                                    - 10 -
J-S17029-22


              (C) Robbery as defined          in   18   Pa.C.S.   §
              3701(a)(1)(i), (ii) or (iii).

              (D) Robbery of motor vehicle as defined in 18
              Pa.C.S. § 3702.

              (E) Aggravated indecent assault as defined in 18
              Pa.C.S. § 3125.

              (F) Kidnapping as defined in 18 Pa.C.S. § 2901.

              (G) Voluntary manslaughter.

              (H) An attempt, conspiracy or solicitation to
              commit murder or any of these crimes as
              provided in 18 Pa.C.S. § 901, 902 and 903.

        (iv) Summary offenses.

        (v) A crime committed by a child who has been found guilty
        in a criminal proceeding for [something] other than a
        summary offense.

42 Pa.C.S. § 6302 (emphasis added). See Commonwealth v. Ramos, 920

A.2d 1253, 1258 (Pa. 2007) (enumerated section 6302 crimes deemed so

heinous that they are not considered delinquent acts under statute and are

appropriately filed with criminal court where exclusive jurisdiction vests and

is presumptively proper).

     Instantly, J.C. entered an admission to COM, in violation of 18 Pa.C.S.

§ 6301(a)(1)(i), “an act designated a crime under the laws of this

Commonwealth.” 42 Pa.C.S. § 6302(1). In order to sustain a misdemeanor

conviction for COM, the Commonwealth must prove:

     (a) Offense defined.

        (1) (i) Except as provided in subparagraph (ii),     whoever,
        being of the age of 18 years and upwards,            by any act
        corrupts or tends to corrupt the morals of any       minor less
        than 18 years of age, or who aids, abets,            entices or


                                    - 11 -
J-S17029-22


          encourages any such minor in the commission of any crime,
          or who knowingly assists or encourages such minor in
          violating his or her parole or any order of court, commits a
          misdemeanor of the first degree.

18 Pa.C.S. § 6301(a)(1)(i) (emphasis added).

       Statutes like section 6301 are designed to cover a broad range of

conduct in order to safeguard the welfare and security of our children,

“plac[ing] the guardianship of their morality upon adults.” Commonwealth

v. Decker, 689 A.2d 99, 101 (Pa. Super. 1997) (emphasis added) (citation

omitted); Commonwealth v. Collin, 335 A.2d 383, 386 (Pa. Super. 1975)

(same).    Section 6301, by its plain language, seeks to prevent prohibited

actions between minors and individuals 18 years or older, otherwise defined

as an adult. See id. at 386 (“any depraved adult who participates in the

corruption of children must do so at his own risk”) (emphasis added) (citation

omitted); see also Commonwealth v. Meszaros, 168 A.2d 781, 782 (Pa.

Super. 1961)17 (stating COM’s predecessor statute, 18 Pa.C.S. § 4532,

“forbids any act by an adult which tends to or actually does corrupt the

morals of a child”) (emphasis added); Commonwealth v Blauvelt, 140 A.2d

463, 467 (Pa. Super. 1958) ( “[t]he terms of the proscription are clear[—]no

adult may with impunity engage in conduct with a minor which has the effect

of corrupting the morals of the child”) (emphasis added).       Therefore, by


____________________________________________


17 In Meszaros, supra, our Court noted that the reputation of the minor, like
consent, is irrelevant with regard to a COM charge, where the statute “has . .
. removed children from the area of responsibility for their own fault.” Id.


                                          - 12 -
J-S17029-22



definition, a “Child” under the Act is incapable of committing the crime of COM

where the statute requires that the perpetrator be at least 18 years old.

      Here, the Monroe County Juvenile Court Docket and “Juvenile

Information” lists J.C.’s date of birth as April 2004. Thus, the record supports

the fact that J.C. was 15 years old at the time he committed the alleged

offense and, by definition, a “child” under the Act. Because J.C. was still a

minor at the time of the alleged incident, the first prong of the M.W. test—

commission of a delinquent act (an essential element of the crime)—could

never have been met. See Commonwealth v. Iafrate, 594 A.2d 293 (Pa.

1991) (holding that, for purposes of the Act, birthday occurs on anniversary

of date of birth).

      In In the Interest of R.A., 761 A.2d 1220 (Pa. Super. 2000), our Court

noted the difference between juveniles charged with committing delinquent

acts and adults charged with committing crimes, stating:

      It is true that juvenile courts concern themselves with acts which
      would be considered criminal if they were committed by adults.
      Our Legislature, however, has seen fit through the Juvenile Act to
      authorize separate non-criminal proceedings to adjudicate these
      matters, precisely because the perpetrators are not adults.
      As noted above, these proceedings are materially different from
      criminal proceedings in many respects.            Moreover, if the
      Legislature sees fit to extend Section 4954 to juvenile
      proceedings, it is certainly free to do so. At present, however, we
      are constrained by the plain language of the statute itself to limit
      [s]ection 4954 to criminal matters.

Id. at 1225 (emphasis added). As it is clear that juvenile proceedings are

reserved for individuals who are “not adults,” id., it logically follows that



                                     - 13 -
J-S17029-22



crimes that can only be committed by adults do not fall within the class of

offenses subject to a juvenile adjudication under the Act. Simply put, where

a crime under the law of this Commonwealth requires the perpetrator be an

adult, such offenses cannot be deemed delinquent acts within the jurisdiction

of the juvenile court. See Pa.R.J.C.P. 120 (defining “adult” as “any person,

other than a juvenile, eighteen years or older”), but see id. (defining

“minor” as ”any person, other than a juvenile, under the age of eighteen”).18

       In the instant case, the juvenile court undeniably had jurisdiction over

J.C. where the affidavit of probable cause and adjudicatory petition alleged

that, as a juvenile, he committed aggravated indecent assault without

consent, indecent assault without consent of other, and open lewdness—all

delinquent acts under the Act. However, once the Commonwealth agreed to

nolle prosse all of those offenses in exchange for J.C.’s execution of an

“admission colloquy form,” admitting to COM, the juvenile court was no longer


____________________________________________


18  At first blush, this issue may appear to involve the sufficiency of the
evidence to prove COM—specifically, the following element: “whoever, being
of the age of 18 years and upwards.” 18 Pa.C.S. § 6301(a)(1)(i). However,
because of the fact that a juvenile can never be “of the age of 18 years and
upwards,” it is a legal impossibility. Thus, this is a legality of disposition issue,
not merely one of evidentiary sufficiency. See In re D.S., 903 A.2d 582, 586
(where juvenile court lacked subject matter jurisdiction, all juvenile
proceedings that took place so far were legally invalid); see also
Commonwealth v. Prinkey, 277 A.3d 554, 563-64 (Pa. 2022) (legality of
sentence claim is characterized as one where “the result would be that the
trial court lacked the authority to impose the sentence at issue[; c]onversely,
if the challenge is not to the existence of certain authority but to the exercise
of that authority,” then challenge goes to discretionary aspects of sentence,
not legality).

                                          - 14 -
J-S17029-22



vested with subject matter jurisdiction to adjudicate that offense under the

Act. Thus, my learned colleague is incorrect in her statement that “none of

the components of J.C.’s disposition exceeds the juvenile court’s authority,”

Concurring Opinion, -----, at 10 n.5, where the essence of the juvenile court’s

authority stems from its ability to adjudicate a child delinquent when it finds

that the “acts ascribed to the child were committed by him.” See 42 Pa.C.S.

§ 6341(a). Where J.C. was incapable of committing the acts ascribed to him—

namely, being of the age of 18 years and upwards—the court exceeded its

jurisdictional authority. See also id. at § 6341(b) (court can only find child

delinquent where “court finds on proof beyond reasonable doubt that the child

committed the acts by reason of which he is alleged to be delinquent”).

       Moreover, this is not an instance where jurisdiction properly vests in the

criminal court, which would be the case for those “heinous” crimes excluded

from the list of delinquent acts in section 6302.19 Ramos, supra; In re D.S.,

supra; Commonwealth v. Potts, 673 A.3d 956, 958 (Pa. Super.

1996)(“[W]hile the prosecution of juvenile offenders is generally within the

exclusive jurisdiction of the juvenile court,” juvenile court does not have

____________________________________________


19 Notably, even in those rare cases where jurisdiction vests with the criminal
court, if the juvenile proves that he or she “is amenable to treatment,
supervision, or rehabilitation,” the case may be transferred to the juvenile
court. Commonwealth v. Leatherbury, 568 A.3d 1313, 1315 (Pa. Super.
1990). Here, again, we are presented with the anomaly that neither the
juvenile court nor the criminal court has jurisdiction to adjudicate or prosecute
a juvenile of COM.



                                          - 15 -
J-S17029-22



exclusive jurisdiction in certain cases, such as when juvenile charged with

murder); see 42 Pa.C.S. § 6322.              The instant case presents a unique and

rare situation because a juvenile can never be adjudicated delinquent for a

crime under the Crimes Code, notwithstanding one excluded by 6302, which,

by   its   very   definition,   can   only    apply   to   adult   perpetrators.   Cf.

Commonwealth v. Cotto, 753 A.2d 217, 219 (Pa. 2000) (“As amended in

1995, the Juvenile Act vests original jurisdiction in the criminal courts

for specified violent felonies, e.g., rape, aggravated assault and robbery

committed by minors aged fifteen or older who either used a deadly weapon

in the commission of the offense or were previously adjudicated delinquent

for such crimes.”) (emphasis added); see id. at 220 (amendments provide

mechanism for minor to prove to court that juvenile does not belong in

criminal court).

      This case involves more than the trial court’s inability to “accept[ J.]C.’s

admission to [COM].” See Concurring Opinion, --- , at 11. Specifically, it

involves the inherent authority of the court to adjudicate J.C. delinquent of

COM. As such, McIntyre is not dispositive. Unlike McIntyre, this is not a

situation where a conviction was based on an unconstitutional statute. See

id. at 6109 (finding unconstitutional statute void ab initio).             Herein, the

juvenile court implicitly lacked the jurisdiction to adjudicate any juvenile of

COM because the offense simply cannot be classified as a delinquent act under

the juvenile court’s jurisdiction. See In Interest of J.F., 714 A.2d 467, 470




                                         - 16 -
J-S17029-22



(Pa. Super. 1998) (“Any right to treatment as a juvenile is derived from

statutory law and is defined by the legislature.”).

       Thus, because it is a legal impossibility for a “child” to commit the crime

of COM, we conclude that the court illegally adjudicated J.C. delinquent of

COM and entered a disposition on that adjudication. See Commonwealth v.

Lee, 260 A.3d 208, 211 (Pa. Super. 2021) (“If no statutory authorization

exists for a particular sentence, that sentence is illegal and subject to

correction.”) (citation omitted); see generally Commonwealth v. Prinkey,

277 A.3d 554 (Pa. 2022) (recognizing four broad types of legality of sentence

challenges, including those where court lacks jurisdiction).

       Accordingly, we vacate and reverse. See Commonwealth v. Pinko,

811 A.2d 576, (Pa. Super. 2002); Commonwealth v. Vasquez, 744 A.2d

1280, 1284 (Pa. 2000) (issue of whether trial court possessed authority to

impose      particular     sentence       implicates     legality   of   sentence).20

       Dispositional order vacated.            Adjudication of delinquency reversed.

Appellant discharged. Jurisdiction relinquished.21



____________________________________________


20 We make no pronouncement as to whether J.C. can be subject to further
action in the Juvenile Court or if this was the functional equivalent of a guilty
plea.

21 Having determined J.C.’s disposition is illegal, we need not reach his
appellate issues regarding his suppression motion, post-dispositional motion,
or the court’s order requiring J.C. to undergo a sexual evaluation and submit
a DNA sample.


                                          - 17 -
J-S17029-22



     Stabile, J., joins this Opinion.

     Bowes, J., files a Concurring Opinion.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2022




                                        - 18 -